WESTERFIELD, J.
Plaintiff sues defendant for damages resulting from personal injuries, and a loss occasioned by damages to his wagon, resulting from a collision between his ice wagon, and the defendant’s automobile.
From a judgment awarding plaintiff $500, defendant has appealed.
Liability is admitted by defendant; the sole contention being that the quantum is excessive. We have read the record, and without itemizing in detail the several elements of damages, we have reached the conclusion that the sum of $300 would do substantial justice in the premises.
For the reasons assigned, the judgment appealed from is amended by reducing the amount awarded plaintiff from the sum of $500 to the sum of $300 and, as thus amended, the judgment is affirmed.